Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into this 6th day of
September, 2007, between THE CHEESECAKE FACTORY INCORPORATED, a Delaware
corporation (the “Company”) and Russell Bendel (the “Executive”).

WHEREAS, on August 14, 2007 the Compensation Committee (the “Compensation
Committee”) of the Board of Directors (the “Board”) of the Company approved and
authorized the entry into this Agreement with the Executive; and

WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions for the employment relationship between the Executive and the
Company;

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Company and the Executive hereby agree as follows:

1.             Employment.  The Executive is employed as the President and Chief
Operations Officer of the Cheesecake Factory Restaurants Inc., a wholly owned
subsidiary of the Company.  In such capacity, the Executive shall have such
duties and responsibilities to the Company and its subsidiaries as may be
designated to the Executive by the Board from time to time and as are not
inconsistent with the Executive’s position.  The Executive shall devote
substantially all the Executive’s working time, attention and energies to the
business and affairs of the Company and the Company’s subsidiaries.  The
Executive shall report directly to the Chief Executive Officer of the Company. 
While employed by the Company during the Term of this Agreement, the Executive
shall not serve as the member of the board of directors of any other for-profit
corporation or as the manager of any limited liability company.  Without the
prior written approval of the Chief Executive Officer, the Executive shall not
serve as the member of the board of directors or trustees of any non-profit or
charitable organization; provided, however, such restriction shall not apply to
The Cheesecake Factory Oscar and Evelyn Overton Foundation or the California
Restaurant Association.

2.             Term.  The initial “Term of this Agreement” shall mean the period
commencing on the date hereof and ending on September 6, 2010.  On such date,
and on each subsequent September 6th thereafter, the Term of this Agreement
shall be automatically extended for one additional calendar year unless, at
least ninety (90) days prior to September 6th of each year during the Term of
this Agreement, either the Company or the Executive shall give notice not to
extend this Agreement.  Unless otherwise terminated earlier in accordance with
Section 9, “The Term of this Agreement” shall mean, for purposes of this
Agreement, such initial three-year term and subsequent extensions, if any.

3.             Benefits.  During the Term of this Agreement, Executive shall be
eligible for the following compensation and benefits:


--------------------------------------------------------------------------------


(a)           Annual Salary. Subject to the further provisions of this
Agreement, the Company shall pay the Executive during the Term of this Agreement
a base salary at an annual rate during the Term equal to $450,000, with such
salary to be adjusted at such times, if any, and in such amounts as determined
by the Compensation Committee (“Annual Salary”), provided, however, the
Executive’s Annual Salary shall not be decreased without the Executive’s prior
written consent unless the annual salaries of all other Executive Officers are
proportionately decreased.  Any increase in salary shall not serve to limit or
reduce any other benefit or obligation of the Company hereunder.  The Company
shall pay such salary to the Executive, in equal installments, not less
frequently than monthly in accordance with the Company’s standard payroll
practices for employees who are Executive Officers of the Company.  The
Executive’s participation in deferred compensation, discretionary and/or
performance bonus, retirement, stock option and/or other employee benefit plans
and in fringe benefits shall not reduce the Executive’s Annual Salary.

(b)           Equity Grant. Subject to the approval by the Compensation
Committee of the Company’s Board of Directors (“Compensation Committee”), the
Executive shall be granted an initial grant of 100,000 non-qualified stock
options, which vest twenty percent (20%) each year over a five-year period on
the first (1st), second (2nd), third (3rd), fourth (4th), and fifth (5th)
anniversary dates of the grant date, respectively, subject to the Company
meeting certain earnings goals, as described in Executive’s award agreement, at
an exercise price equal to fair market value of the Company’s stock on the date
of grant, plus 35,000 restricted shares of the Company’s stock, which
restrictions lapse at the rate of sixty percent (60%) on the 3rd anniversary of
the grant date, and twenty percent (20%) on each of the fourth (4th) and fifth
(5th) anniversary dates of the grant date, respectively, all in accordance with
the terms and conditions of The Cheesecake Factory Incorporated 2001 Omnibus
Stock Incentive Plan.

Executive also shall be eligible for consideration for future equity awards, in
accordance with the terms and conditions of The Cheesecake Factory Incorporated
2001 Omnibus Stock Incentive Plan, as such plan may be modified or amended from
time to time, or such other or additional equity programs as may be established
by the Company from time to time for its Executive Officers. The Compensation
Committee shall determine the amount and timing of such awards, if any, under
the Company’s equity compensation plans.

(c)           Automobile. The option to participate in the Company’s leased car
program (currently a BMW-7 series automobile with insurance coverage) or, in
lieu of participating in the leased car program, the right to receive an
automobile allowance in the amount of one thousand two hundred dollars
($1200.00) per month, in accordance with the Company’s policies and procedures
for the leased car program and subject to all applicable taxes and withholdings.

(d)           Participation in Bonus, Retirement and Employee Benefit Plans.

(i)            While employed by the Company during the Term of this Agreement,
the Executive shall be entitled to participate equitably with other Executive
Officers in any plan of the Company relating to pension, profit sharing, life
insurance, education, or other retirement or employee benefits that the Company
has adopted or may adopt for the benefit of its Executive Officers, to the
extent eligible thereunder by virtue of the Executive’s position, tenure and
salary, including without limitation, The Cheesecake Factory Incorporated
Executive Savings Plan and The Cheesecake Factory Incorporated Amended and
Restated Annual Performance Incentive

2


--------------------------------------------------------------------------------


Plan. The Compensation Committee shall determine the amount and timing of
awards, if any, under the Company’s bonus plans. In the event any Executive
retirement or employee benefit provides for a receipt of compensation in a year
subsequent to the year in which it was no longer subject to a substantial risk
of forfeiture, that benefit shall not be given to the Executive unless that
benefit is either exempt from Section 409A or compliant with Section 409A.

(ii)           For fiscal year 2007 only, Executive shall receive a prorated
share of additional compensation based upon his length of employment with the
Company during fiscal year 2007, in an amount equal to forty-two percent (42%)
of his Annual Salary for fiscal 2007 multiplied by a fraction, the numerator of
which is the number of days Executive is employed by the Company in fiscal year
2007 and the denominator of which is 365 (“2007 Additional Compensation”). The
2007 Additional Compensation shall be made to Executive in lieu of Executive’s
participation in The Cheesecake Factory Incorporated Amended and Restated Annual
Performance Incentive Plan for Fiscal 2007 and shall be due and payable to
Executive on January 15, 2008 provided that Executive is employed by the Company
through and including the last day of the Company’s 2007 fiscal year.

(e)           Paid Vacation. While employed by the Company during the Term of
this Agreement, the Executive shall be entitled to an annual paid vacation in
accordance with the Company’s general administrative policy but in no event less
than the greater of the amount of paid vacation time provided to other Executive
Officers, or three weeks per year.

4.             Relocation.  Executive’s offices shall be at the corporate
headquarters of the Company, currently located in Calabasas Hills, California,
and Executive shall, when not traveling on Company business, work at such
corporate offices. The Company shall reimburse Executive for his reasonable
relocation expenses and/or make the following payments to Executive to assist in
his relocation from Orange County to the greater Los Angeles Metropolitan area:
(i) reimburse reasonable temporary housing costs in the Calabasas Hills,
California area for a one or two-bedroom, furnished apartment, not to exceed a
period of three months from the date of employment; (ii)  reimburse up to three
visits, including meals, rental car or mileage and gas for Executive’s personal
car, and accommodations, in accordance with the Company’s policies for travel
reimbursement, for Executive and his spouse to search for permanent housing in
the greater Los Angeles Metropolitan Area; (iii) reimburse customary expenses
incurred for the packing, shipping and unpacking of all household goods from
Orange County to Los Angeles County;  (iv)  make a one time payment of
thirty-five thousand dollars ($35,000), subject to normal and customary
withholdings, payable within two weeks of Executive’s first day of employment;
and (v) if Executive permanently relocates his primary residence to the greater
Los Angeles Metropolitan area during the first two years of the Term of this
Agreement,  (A) reimburse real estate commissions (not to exceed six percent
(6%) of sales price), in connection with the sale of Executive’s current home
located in Orange County,  and (B) reimburse actual customary closing costs
(excluding required repairs, payment of interest for money borrowed, prepayment
penalties, and loan fees), in connection with the sale of Executive’s current
home located in Orange County,  plus an amount equal to the following taxes
which are assessed with respect to such closing costs: 25% Federal Supplemental
Tax, applicable State Supplemental Taxes, if any, and 7.65% Social Security and
Medicare, less (C) thirty-five thousand dollars ($35,000) previously paid to
Executive under Section 4(iv) above.  If Executive voluntarily terminates his
employment with the Company, other than because of a Constructive Termination,
or is terminated for Cause, within a two year period from the effective date of
this Agreement,

3


--------------------------------------------------------------------------------


Executive agrees to reimburse the Company for the costs and expenses incurred by
the Company under this Section 4 (iii), (iv) and (v) (“Reimbursables”) on a
prorata basis, such reimbursement to be equal to the total Reimbursables, less
the amount derived by multiplying the total Reimburseables by a fraction, the
numerator of which is the number of months of employment completed with the
Company as of the Date of Termination and the denominator of which is 24.

5.             Health Insurance Premiums; Fringe Benefits.  While employed by
the Company during the Term of this Agreement, the Company shall pay a portion
of Executive’s premium for medical, dental and vision care insurance with
respect to the Executive and the Executive’s immediate family members under the
Company’s employee medical insurance policies to the extant provided to other
Executive Officers of the Company and based upon the most comprehensive medical,
dental and vision care insurance plan offered to the Company’s Executive
Officers.  In addition and while employed by the Company during the Term of this
Agreement, the Executive shall be entitled to receive all other fringe benefits
that are now or may be hereafter provided to the Company’s other Executive
Officers.  The Company shall appropriately adjust such fringe benefits to the
extent that the level or amount of any fringe benefit is based upon seniority,
compensation levels, or geographic location.

6.             Business Expenses.  While employed by the Company during the Term
of this Agreement, the Executive shall be entitled to incur and be reimbursed
for all reasonable business expenses.  The Company shall reimburse the Executive
for all these expenses provided the Executive provides, from time to time, of an
itemized account of such expenditures setting forth the date, the purposes for
which incurred, and the amounts thereof, together with such receipts showing
payments in conformity with the Company’s established policies and procedures.

7.             Indemnity.  To the fullest extent permitted by the General
Corporation Law of the State of Delaware as the same exists or may hereafter be
amended, the Company shall indemnify and hold the Executive harmless from any
cost, expense or liability arising out of or relating to any acts or decisions
made by the Executive on behalf of or in the course of performing services for
the Company to the same extent the Company indemnifies and holds harmless other
Executive Officers and in accordance with the Company’s established policies. 
The indemnification provided by this Section 7 shall not be deemed exclusive of
any other rights to which the Executive may be entitled under the Company’s
certificate of incorporation, any bylaw, agreement, contract, vote of the
stockholders or disinterested directors or pursuant to the direction (howsoever
embodied) of any court of competent jurisdiction or otherwise.

8.             Certain Terms Defined.  For purposes of this Agreement:

(a)           “Affiliate” shall mean a person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with the person specified.

(b)           “Base Salary” means, as of any date of termination of employment,
the highest Annual Salary of the Executive in any of the last three fiscal years
preceding such date of termination of employment.

4


--------------------------------------------------------------------------------


(c)           “Beneficial Owner” shall have the meaning given to such term in
the Exchange Act and the rules and regulations thereunder.

(d)           “Cause” means a termination of employment upon:  (i) the failure
by the Executive to perform the Executive’s duties with the Company (other than
any such failure resulting from the Executive’s incapacity due to physical or
mental illness), after there has been delivered to the Executive a written
demand for performance from the Company which demand specifically identifies the
basis for the Company’s belief that the Executive has not substantially
performed the Executive’s duties; (ii)  dishonesty, incompetence or gross
negligence in the discharge of the Executive’s duties; (iii) theft,
embezzlement, fraud, breach of confidentiality, or unauthorized disclosure or
use of inside information, recipes, processes, customer or employee lists, trade
secrets, or other Company proprietary information; (iv) willful material
violation of any law, rule or regulation of any governing authority or of the
Company’s policies and procedures, including, without limitation, the Company’s
Code of Ethics and Code of Conduct applicable to the Executive; (v) material
breach of any agreement with the Company; (vi) intentional conduct that is
injurious to the reputation, business or assets of the Company; or (vii)
solicitation of the Company’s agents or staff members to work for any other
business entity.

(e)           A “Change of Control” occurs if:

(i)            any Person (other than the Executive) or that Person’s Affiliate
is or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 33 1/3% or more of the combined voting power of the
Company’s then outstanding voting securities (“Voting Securities”); or

(ii)           the stockholders of the Company approve a merger or consolidation
of the Company with any other corporation (or other entity), other than:

(1)           a merger or consolidation which would result in the Voting
Securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation;

(2)           a merger or consolidation effected to implement a recapitalization
of the Company (or similar transaction) in which no Person acquires more than
50% of the combined voting power of the Company’s then outstanding Voting
Securities; or

(3)           a merger or consolidation that would result in the directors of
the Company (who were directors immediately prior thereto) continuing to
constitute at least 50% of all directors of the surviving entity after such
merger or consolidation.

In this subparagraph (ii), “surviving entity” shall mean only an entity in which
all the Company’s stockholders immediately before such merger or consolidation
(determined without taking into account any stockholders properly exercising
appraisal or similar rights) become stockholders by the terms of such merger or
consolidation, and the phrase “directors of the Company (who were directors
immediately prior thereto)” shall include only individuals who

5


--------------------------------------------------------------------------------


were directors of the Company at the beginning of the 24 consecutive month
period preceding the date of such merger or consolidation.

(iii)          the stockholders of the Company approve a plan of complete
liquidation or an agreement for the sale or disposition of all or substantially
all of the Company’s assets; or

(iv)          during any period of 24 consecutive months, individuals, who at
the beginning of such period constitute the Board of Directors of the Company,
and any new director whose election by the Board of Directors, or whose
nomination for election by the Company’s stockholders, was approved by a vote of
at least one-half (1/2) of the directors then in office (other than in
connection with a contested election), cease for any reason to constitute at
least a majority of the Board of Directors.

(f)            “Code” means the Internal Revenue Code of 1986, as amended.

(g)           “Constructive Termination” means the occurrence of one or more of
the following events without the Executive’s written consent: (i), a relocation
of the Executive’s principal business office to a location which is in excess of
a forty-five (45) mile-radius from the Executive’s principal business office in
the Company’s corporate headquarters in Calabasas Hills, California; or (ii) the
significant reduction of the Executive’s title, duties or responsibilities
relative to the Executive’s title, duties or responsibilities in effect
immediately prior to such reduction; or (iii) a decrease in the Executive’s
Annual Salary or a decrease and/or discontinuation of any benefit plan or
program, or level of participation in any such plan or program, from the current
plans, programs or levels currently applicable to Executive Officers, which
decrease or discontinuation does not apply to all Executive Officers, or a
failure to include the Executive in any new benefit plan or program offered to
other Executive Officers; or (iv) the failure of the Company to honor any of the
material provisions of this Agreement after receipt of written notice of such
failure from Executive and opportunity to remedy such failure within thirty (30)
days of receipt of such notice.

(h)           “Date of Termination” means the date of actual receipt of a Notice
of Termination given under Section 16 below or any later date specified therein
(but not more than fifteen (15) days after the giving of the Notice of
Termination), as the case may be; provided that (i) if the Executive’s
employment is terminated by the Company for any reason other than because of the
Executive’s death or as a result of the Executive becoming Permanently Disabled,
the Date of Termination is the date on which the Company gives notice to the
Executive of such termination or the Executive gives notice to the Company that
a Constructive Termination has occurred; (ii) if the Executive’s employment is
terminated due to Permanent Disability, the Date of Termination is the date of
actual receipt of a Notice of Termination; and (iii) if the Executive’s
employment is terminated due to the Executive’s death, the Date of Termination
shall be the date of death.  The Company’s receipt of a notification by
Executive of a Constructive Termination shall not be deemed to constitute the
Company’s acknowledgement, agreement or admission that a Constructive
Termination has occurred.

(i)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

6


--------------------------------------------------------------------------------


(j)            “Executive Officer” means a person who is the Company’s President
and Chief Operating Officer – Restaurant Division or an Executive Vice President
of the Company.

(k)           “Involuntary Separation” means an involuntary separation as that
term is defined in Regulation Section 1.409A-1(b)(9)(iii).

(l)            “Notice of Termination” means a written notice that (i) indicates
the specific termination provision in this Agreement relied upon; (ii) sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated; and (iii) specifies the Date of Termination.

(m)          “Person” is given the meaning as such term is used in Sections
13(d) and 14(d) of the Exchange Act; provided, however, that unless this
Agreement provides to the contrary, the term shall not include the Company, any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, or any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

(n)           “Permanent Disability” shall mean a physical or mental condition
that occurs and persists and which, in the written opinion of a licensed
physician selected by the Board in good faith, has rendered the Executive unable
to perform the Executive’s duties hereunder for a period of ninety (90)
consecutive days or more, or a period of ninety (90) non-consecutive days in any
one year period, and, in the written opinion of such physician, the condition
will continue for an indefinite period of not less than an additional ninety
(90) day period, rendering the Executive unable to return to the Executive’s
duties on a full time basis.

(o)           “Regulations” means the official Treasury Department
interpretation of the Internal Revenue Code.

(p)           “Section 409A” means Section 409A of the Code, and the Regulations
promulgated thereunder.

(q)           “Separation from Service” means a separation from service as that
term is used in Code Section 409A(a)(2)(i) and the Regulations thereunder.

(r)            “Specified Employee” means a specified employee as that term is
used in Code Section 409A(a)(2)(B)(i) and the Regulations thereunder.

(s)           “Voluntary Separation with Good Reason” means a voluntary
separation as that term is defined in Regulation Section 1.409A-1(h)(2).

9.             Termination of Agreement.

(a)           Death or Disability.  This Agreement shall terminate automatically
upon the Executive’s death or upon receipt of a Notice of Termination in the
event that Executive is Permanently Disabled.

7


--------------------------------------------------------------------------------


(b)           Cause.  The Company may terminate this Agreement at any time
concurrently with or after a termination of Executive’s employment for Cause.

(c)           Constructive Termination.  The Executive may terminate this
Agreement at any time within sixty (60) days after the occurrence of a
Constructive Termination.

(d)           Notice of Termination.  Any termination of the Executive’s
employment by the Company for Cause or without Cause, or by the Executive
following a Constructive Termination, shall be communicated by Notice of
Termination to the other party, given in accordance with Section 16.  A Notice
of Termination by the Company shall be signed by the Company’s Chief Executive
Officer.  Any termination due to Permanent Disability shall be by written notice
given in accordance with Section 16.

10.           Certain Benefits Upon Termination.

(a)           If (i) during the Term of this Agreement, the Company terminates
the Executive’s employment for any reason other than for Cause (including by
reason of death or Permanent Disability) or (ii) within 18 months after a Change
of Control that occurs during the Term of this Agreement, the Company terminates
the Executive’s employment (whether or not the Term of this Agreement has ended
without renewal) for any reason other than for Cause, or (iii) the Executive
terminates this Agreement at any time within sixty (60) days of the occurrence
of a Constructive Termination, then the following shall apply: (I) the Company
shall pay the Executive a “Severance Payment” in cash equal to one times the
Executive’s Base Salary (1/2 the Executive’s Base Salary if termination is by
reason of death); (II) the Company shall pay or provide to the Executive all
other benefits, as specified in Section 10(b) below; (III) all installments of
options to purchase shares of the Company’s Common Stock that are scheduled to
become exercisable within thirty-six (36) months of the Date of Termination
shall become exercisable and vest as of the Date of Termination subject to
expiration or termination as set forth in the applicable stock option plan or
agreement; and (IV) the Company shall pay the Executive a performance
achievement bonus under the Company’s Annual Performance Incentive Plan that is
proportionately adjusted to take into account the period of actual service by
the Executive during the Company’s fiscal year in which the Executive’s
employment is terminated, provided that the Compensation Committee certifies in
writing that the performance incentive target for that fiscal year has been
achieved and such payment is not inconsistent with Section 162(m) of the Code
and the regulations thereunder.

(b)           If Section 10(a) above applies, then the Company shall provide the
following additional benefits to Executive: (i) for a 12 month period after the
Date of Termination (the “Continuation Period”), the Company shall, at its
expense, continue on behalf of the Executive and the Executive’s dependents and
beneficiaries, medical, dental, vision care, and hospitalization benefits (or
such comparable alternative benefits determined by the Company, in its
discretion) that (I) were provided to Executive at any time during the 90-day
period prior to the Date of Termination, or (II) if termination is within 18
months of a Change of Control, were provided to Executive prior to such Change
of Control (provided the level of such benefits shall in no event be lower than
the Executive’s level of benefits on the Date of Termination).  The Company’s
obligation hereunder with respect to benefits under this Section 10(b) shall be
limited to the extent that the Executive obtains any such benefits pursuant to
the Executive’s

8


--------------------------------------------------------------------------------


subsequent employer’s benefit plans, if any, in which case the Company may
reduce the coverage of any benefits it is required to provide the Executive
under this Section 10(b) so long as the aggregate coverages and benefits of the
combined benefit plans are no less favorable to the Executive than the coverages
and benefits required to be provided hereunder. This Section 10(b) shall not be
interpreted so as to limit any benefits to which the Executive, the Executive’s
dependents or beneficiaries may be entitled under any of the Company’s other
employee benefit plans, programs or practices following a termination of
employment, including without limitation, retiree medical and life insurance
benefits, except as provided in this Section. Retiree medical and life insurance
benefits shall be limited by and be designed to either (A) be exempt from
Section 409A by reason of qualification under Regulation Section
1.409A-1(a)(9)(v)(B) and/or (D) (which shall be aggregated with all other
benefits which would qualify thereunder) or (B) be compliant with the
requirements of Regulation Section 1.409A-3(i).

(c)           In the event that the Executive’s employment is terminated for any
reason, the Company shall pay to the Executive:  (i) all accrued but unpaid
salary and amounts due to the Executive as of the Date of Termination, and (ii)
all accrued but unpaid or unused vacation, sick pay or expense reimbursement
benefit, up to the Date of Termination.

(d)           In the event that the Executive’s employment is terminated by
reason of the Executive’s death or if the Executive is not a Specified Employee,
the Company shall make all cash payments to which the Executive is entitled
pursuant to Section 10(a)(I) within thirty (30) days following the Executive’s
Separation from Service, provided that the Company may delay payment in the case
of the Executive’s death until the Executive’s executor or personal
representative has been appointed and qualified pursuant to the laws in effect
in the Executive’s jurisdiction of residence at the time of the Executive’s
death.  If the Executive, as of the date of Separation from Service, is a
Specified Employee under Section 409A, then the Company shall, unless as
otherwise provided in this paragraph, pay to the Executive all amounts due and
owing under Section 10(a)(I) on that date which is five (5) business days
following the date that is six (6) months after the date of Executive’s
Separation from Service, provided that the Executive’s employment is not
terminated for Cause.  If the Executive is a Specified Employee and it is
determined that Section 10(a)(I) provides payment only in the event of
Involuntary Separation or Voluntary Separation with Good Reason, then the
Company shall pay to the Executive within thirty (30) days of the date of
Executive’s Separation from Service such amounts of the separation pay not to
exceed the maximum limit permitted under Regulation Section
1.409-1(b)(9)(iii)(2).  Any amounts which remain unpaid after paying all amounts
permitted by the dollar limitation under Regulation Section
1.409-1(b)(9)(iii)(2), shall be paid five (5) business days following the date
that is six (6) months after the Employee’s Separation from Service. 
Notwithstanding the foregoing, the Company shall pay such cash payments over a
one year period, on a bi-weekly basis commencing when such payments shall first
become payable.

(ii)           The timing and payment of any performance achievement bonus to
which the Executive is entitled pursuant to Section 10(a)(IV) shall be
determined as set forth in the Company’s Annual Performance Incentive Plan.

(e)           In the event that the Executive’s employment terminates by reason
of the Executive’s death, the applicable Severance Payment and other benefits
provided in this Section 10 shall be paid to the Executive’s estate or as the
Executive’s executor shall direct.

9


--------------------------------------------------------------------------------


(f)            In the event that the Executive’s employment is terminated other
than by reason of death or because the Executive has become “disabled” as
defined in Section 409A(a)(2)(C) of the Code, the Company shall make all cash
payments to which the Executive is entitled pursuant to Section 10(a)(I) on that
date which is five (5) business days following the date that is six (6) months
after the Date of Termination of the Executive’s employment.  In the event that
the Executive’s employment is terminated by reason of the Executive’s death or
because the Executive has become disabled as defined in Section 409A(a)(2)(C) of
the Code, the Company shall make all cash payments to which the Executive is
entitled pursuant to Section 10(a)(I) within thirty (30) days following the Date
of Termination, provided that the Company may defer payment in the case of the
Executive’s death until the Executive’s executor or personal representative has
been appointed and qualified pursuant to the laws in effect in the Executive’s
jurisdiction of residence at the time of the Executive’s death.  Notwithstanding
the foregoing, the Company may pay such cash payments over a one year period, on
a bi-weekly basis commencing when such payments shall first become payable.  The
timing of the payment of any performance achievement bonus to which the
Executive is entitled pursuant to Section 10(a)(IV) shall be determined as set
forth in the Company’s Annual Performance Incentive Plan.

(g)           In the event the Executive is entitled hereunder to any payments
or benefits set forth in this Section 10, the Executive shall have no obligation
or duty to mitigate. The provisions for Severance Payment and other benefits
contained in this Section 10 may be triggered only once during the term of this
Agreement, so that, for example, should the Executive be terminated because of a
Permanent Disability, and should there be a Change of Control and Constructive
Termination thereafter, then the Executive would be entitled to be paid under
this Section 10 only once. In addition, the Executive shall not be entitled to
receive severance benefits of any kind from any wholly owned subsidiary or other
affiliated entity of the Company if, in connection with the same event or series
of events, the Severance Payment and other benefits provided for in this Section
10 previously have been paid.

(h)           (i)            In the event that any payment or benefit (within
the meaning of Section 280G(b)(2) of the Code), to the Executive or for his or
her benefit paid or payable or distributed or distributable pursuant to the
terms of this Agreement or otherwise in connection with, or arising out of, his
or her employment with the Company or a change in ownership or effective control
of the Company or of a substantial portion of its assets (a “Payment” or
“Payments”), would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties are incurred by the Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then the
Executive will be entitled to receive an additional payment (the “Additional
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties, other than interest and penalties imposed
by reason of the Executive’s failure to file timely a tax return or pay taxes
shown due on his return, imposed with respect to such taxes and the Excise Tax),
including any Excise Tax imposed upon the Additional Payment, the Executive
retains an amount of the Additional Payment equal to the Excise Tax imposed upon
the Payments.

(ii)           An initial determination as to whether an Additional Payment is
required pursuant to this Agreement and the amount of such Additional Payment
shall be made at the Company’s expense by an accounting firm selected by the
Company and reasonably acceptable

10


--------------------------------------------------------------------------------


to the Executive which is designated as one of the four largest accounting firms
in the United States (the “Accounting Firm”).  The Accounting Firm shall provide
its determination (the “Determination”), together with detailed supporting
calculations and documentation to the Company and the Executive within five (5)
days of the Termination Date, if applicable, or such other time as requested by
the Company or by the Executive (provided the Executive reasonably believes that
any of the Payments may be subject to the Excise Tax) and if the Accounting Firm
determines that no Excise Tax is payable by the Executive with respect to a
Payment or Payments, it shall furnish the Executive with an opinion reasonably
acceptable to the Executive that no Excise Tax will be imposed with respect to
any such Payment or Payments.  Within ten (10) days of the delivery of the
Determination to the Executive, the Executive shall have the rights to dispute
the Determination (the “Dispute”).  The Additional Payment, if any, as
determined pursuant to this Section 10(h) shall be paid by the Company to the
Executive within five (5) days following the date that is six (6) months after
the Employee’s Separation From Service, unless the Separation From Service is by
reason of death of the Executive, or the Executive is not a Specified Employee,
then such payments shall be made within thirty (30) days from the Employee’s
Separation From Service.  The existence of the Dispute shall not in any way
affect the Executive’s right to receive the Additional Payment in accordance
with the Determination.  Upon the final resolution of a Dispute, the Company
shall pay to the Executive any additional amount required by such resolution
within five (5) days following the date that is six (6) months after the
Employee’s Separation From Service, unless the Separation From Service is by
reason of death of the Executive, or the Executive is not a Specified Employee,
then such payments shall be made within thirty (30) days from the Employee’s
Separation From Service.  If there is no Dispute, the Determination shall be
binding, final and conclusive upon the Company and the Executive.

(i)            In the event that the Executive’s employment is terminated for
any reason, the Company shall reimburse the Executive promptly for all business
expenses incurred prior to the Date of Termination upon the presentation by the
Executive of an itemized account of such expenditures, setting forth the date,
the purposes for which incurred and the amounts thereof, together with such
receipts showing payments in conformity with the Company’s established policies.

(j)            The rights of the Executive under this Section 10 shall not be
exclusive of any other rights to which the Executive may be entitled under any
bonus, retirement or employee benefit plan of the Company.

11.     Assignment.

(a)           This Agreement is personal to each of the parties hereto.  No
party may assign or delegate any rights or obligations hereunder without first
obtaining the written consent of the other party hereto, except that this
Agreement shall be binding upon and inure to the benefit of any successor entity
to the Company.

(b)           The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had

11


--------------------------------------------------------------------------------


taken place.  No such assumption shall release the Company of its obligations
hereunder. As used in this Agreement, “Company” shall mean the Company as herein
before defined and any successor to its business and/or assets as aforesaid
which assumes this Agreement by operation of law, or otherwise.

(c)           This Agreement shall inure to the benefit of and be enforceable by
the Executive and his or her personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

12.           Confidential Information.  During the Term of this Agreement and
thereafter, the Executive shall not, except as may be required to perform the
Executive’s duties hereunder or as required by applicable law, disclose to
others for use, whether directly or indirectly, any Confidential Information
regarding the Company.  “Confidential Information” shall mean information about
the Company, its subsidiaries and affiliates, and their respective clients and
customers that is not available to the general public and that was learned by
the Executive in the course of the Executive’s employment by the Company,
including (without limitation) any data, formulae, information, proprietary
knowledge, trade secrets and client and customer lists and all papers, resumes,
records and the documents containing such Confidential Information.  The
Executive acknowledges that such Confidential Information is specialized, unique
in nature and of great value to the Company, and that such information gives the
Company a competitive advantage.  Upon the termination of the Executive’s
employment, the Executive will promptly deliver to the Company all documents
(and all copies thereof) containing any Confidential Information.

13.           Non-competition.  The Executive agrees that during his employment
with the Company, the Executive will not, directly or indirectly, without the
prior written consent of the Company, provide consultative service with or
without pay, own, manage, operate, join, control, participate in, or be
connected as a stockholder, partner, or otherwise with any business, individual,
partner, firm, corporation, or other entity which is then in competition with
the Company or any present Affiliate of the Company; provided, however, that the
“beneficial ownership” by the Executive, either individually or as a member of a
“group,” as such terms are used in Rule 13d of the Exchange Act, of not more
than 1% of the voting stock of any publicly held corporation, and provided
further, Executive’s passive investment (i.e., only a non-management role) as a
partner in “Lazy Dog Cafe”, shall not be a violation of this Agreement.  It is
further expressly agreed that the Company will or would suffer irreparable
injury if the Executive were to compete with the Company or any subsidiary or
affiliate of the Company in violation of this Agreement and that the Company
would by reason of such competition be entitled to injunctive relief in a court
of appropriate jurisdiction, and the Executive further consents and stipulates
to the entry of such injunctive relief in such a court prohibiting the Executive
from competing with the Company or any subsidiary or affiliate of the Company in
violation of this Agreement.

14.           Right to Company Materials.  The Executive agrees that all styles,
designs, recipes, lists, materials, books, files, reports, correspondence,
records, and other documents (“Company Material”) used, prepared, or made
available to the Executive, shall be and shall remain the property of the
Company.  Upon the termination of the Executive’s employment or the

12


--------------------------------------------------------------------------------


expiration of this Agreement, all Company Materials shall be returned
immediately to the Company, and Executive shall not make or retain any copies
thereof.

15.           Anti-solicitation.  The Executive promises and agrees that during
the Term of this Agreement, and for a period of 24 months thereafter, he will
not solicit or attempt to solicit employees, customers, franchisees, landlords,
or suppliers of the Company or any of its present or future subsidiaries or
affiliates, either directly or indirectly, to divert their business to any
individual, partnership, firm, corporation or other entity then in competition
with the business of the Company, or any subsidiary or affiliate of the Company.

16.           Notice.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below, or to such other
addresses as either party may have furnished to the other in writing in
accordance herewith, except that notice of a change of address shall be
effective only upon actual receipt:

 

Company:

 

The Cheesecake Factory Incorporated

 

 

 

26901 Malibu Hills Road

 

 

 

Calabasas Hills, California 91301

 

 

 

Attention: Chief Executive Officer

 

 

 

 

 

with a copy to:

 

Same address as above

 

 

 

Attn: [General Counsel]

 

 

 

 

 

Executive:

 

The Cheesecake Factory Incorporated

 

 

 

26901 Malibu Hills Road

 

 

 

Calabasas Hills, California 91301

 

 

 

Attn: Russell Bendel

 

17.           Amendments or Additions.  No amendment or additions to this
Agreement shall be binding unless in writing and signed by both parties hereto.

18.           Section Headings.  The section headings used in this Agreement are
included solely for convenience and shall not affect, or be used in connection
with, the interpretation of this Agreement.

19.           Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

20.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but both of which together will
constitute one and the same instrument.

21.           Alternative Dispute Resolution.  The Company and Executive agree
that any dispute that arises out of or relates to Executive’s employment with
the Company, including any dispute that he may have with any present or former
officer, director, employee, agent, attorney or insurer of

13


--------------------------------------------------------------------------------


the Company, shall be submitted exclusively to binding arbitration for a final
decision.  The arbitration shall be conducted by one arbitrator in Los Angeles,
California.  The parties shall meet and confer in good faith to select an
arbitrator, who shall be a retired judge of the Superior Court of the state of
California or any federal district court located within the state of California,
and shall have at least ten (10) years of experience as a judge of said
court(s).  The arbitrator shall determine in his or her discretion which
arbitration rules and procedures shall apply throughout the arbitration,
provided that such rules comply with applicable law.  The Company shall pay the
fees and costs of arbitration to the extent required under California law. 
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.  Notwithstanding the foregoing, such arbitration shall be
conducted in accordance with the following procedures:

(a)           Procedures:  The arbitrator shall allow such discovery as
authorized by the California Code of Civil Procedure or Federal Rules of Civil
Procedure, as determined by the arbitrator.  The arbitrator shall resolve the
dispute as expeditiously as practicable, and shall give the parties written
notice of the decision, with the reasons therefor set out, and shall have thirty
(30) days thereafter to reconsider and modify such decision if any party so
requests within thirty (30) days after the decision.

(b)           Authority:  The arbitrator shall have authority to award relief
under legal or equitable principals, including interim or preliminary relief. 
The prevailing party shall be awarded its reasonable attorneys fees and costs.

(c)           Entry of Judgment:  Judgment upon the award rendered by the
arbitrator may be entered in any court having in person and subject matter
jurisdiction.  Company and Executive hereby submit of the federal and state
courts in Los Angeles, California, for the purpose of confirming any such award
and entering judgment thereon.

22.           Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer as may be specifically
designated by the Board or the Compensation Committee.  No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without regard to its conflicts of law principles.  All references to
sections of the Exchange Act or the Code shall be deemed also to refer to any
successor provisions to such sections. Any payments provided for hereunder shall
be paid net of any applicable withholding required under federal, state or local
law.  In the event that the Company shall not pay when due any amounts required
to be paid to the Executive, such unpaid amounts shall accrue interest from the
due date at the lesser of the prime commercial lending rate announced by Bank of
America N.A. in effect from time to time during the period of nonpayment or the
maximum rate allowed by law.

14


--------------------------------------------------------------------------------


23.           Deferred Compensation.  The parties agree that all provisions of
this Agreement are intended to meet, and to operate in accordance with, in all
material respects, the requirements of paragraphs (2), (3), and (4) of Section
409A(a) of the Code, and any guidance from the Department of Treasury or
Internal Revenue Service thereunder, including any and all specifically
referenced Regulation Sections contained in the Agreement.  Where ambiguity or
uncertainty exists, this Agreement shall be interpreted in a manner which would
qualify any compensation payable hereunder to satisfy the requirements for
exception to or exclusion from 409A and the taxes imposed thereunder.

In the event either party reasonably determines that any item payable by the
Company to the Executive pursuant to this Agreement that is not subject to a
substantial risk of forfeiture would not meet, or is reasonably likely not to
meet, the requirements of paragraphs (2), (3) and (4) of Section 409A, or to
qualify as exempt from Section 409A, such party shall notify the other in
writing.  Any such notice shall specify in reasonable detail the basis and
reasons for such party’s determination.  The parties agree to negotiate in good
faith the terms and conditions of an amendment to this Agreement to avoid the
inclusion of such item in a tax year before the Executive’s actual receipt of
such item of income.  Provided, however, nothing in this Section 24 shall be
construed or interpreted to require the Company to increase any amounts payable
to the Executive pursuant to this Agreement or to consent to any amendment that
would materially and adversely change the Company’s financial accounting or tax
treatment of the payments to the Executive under this Agreement.  Any item
payable under this Agreement that the Company reasonably determines is subject
to Section 409A(a)(2)(B)(i) of the Code, shall not be paid or commence payment
before the later of (a) six months after the date of the Executive’s Separation
from Service and (b) the payment date or commencement date specified in this
Agreement for such item.

24.           Survival. The provisions of this Agreement that may be reasonably
interpreted as surviving expiration or termination of this Agreement, including
Sections 7, 10, 12, 14, 15 and 21 shall continue in effect after expiration or
termination of this Agreement. No termination of this Agreement by either party
shall result in a termination of any vested stock options, except in accordance
with the terms and conditions of the applicable stock option agreement.

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the date first indicated above.

 

COMPANY:

 

 

 

 

 

THE CHEESECAKE FACTORY INCORPORATED,
a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

David Overton, President and Chief Executive

 

 

 

Officer

 

15


--------------------------------------------------------------------------------


 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: Russell Bendel

 

 

 

Title: President and Chief Operating Officer, The

 

 

 

Cheesecake Factory Restaurants, Inc.

 

16


--------------------------------------------------------------------------------